DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/16/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 06/16/2022 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 06/16/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the objections to Specification other than what is set forth below have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 06/16/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 06/16/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 06/16/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “In one example” (line 2) and “Other examples and features are described” (last line) which can be implied.  See MPEP § 608.01(b). It is suggested to remove “In one example” and “Other examples and features are described”.
Appropriate correction is required.

Claim Objections
Claims 3, 9 and 21-30 are objected to because of the following informality:  
Claim 3 recites, “the communication is transmitted or received prior to receiving ...” (lines 3-4). It is suggested to replace it with “the communication is received prior to receiving ...” to conform with the amendment of removing “transmitting ... (a communication)” in claim 1.    
Claim 9 recites, “wherein the second beam is used for control channel transmissions, data channel transmissions, or both, and wherein the control channel transmissions and the data channel transmissions associated with the secondary cell.” (lines 2-5). It is suggested to replace it with “wherein the second beam is used for the control channel transmission, the data channel transmission, or both of the control channel transmission, the data channel transmission, and wherein the control channel transmission and the data channel transmission are associated with the secondary cell.” for clarity.
Claim 21 recites, “receiving second beam information” (last line 3). It is suggested to replace it with “receiving the second beam information” for clarity. Claim 26 is objected to at least based on a similar rational applied to claim 21.   
Claims 22-25 and 27-30 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 4-12, 15-16, 16, 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of Deogun et al (US Publication No. 2020/0404638).

Regarding claim 1, Cirik teaches, a method of wireless communication by a user equipment (UE) [FIGS. 22A-22B; ¶0395-0400, a method of wireless communication by wireless device/user equipment], comprising:
identifying a beam failure event associated with a first beam and a secondary cell [FIGS. 22A-22B; ¶0397, (the wireless device 2201) detects a beam failure on the second cell 2203; note that there should be at least a beam (i.e., first beam) for being determined as a failure];
selecting, without first receiving a response or command associated with the beam failure event, a second beam for secondary cell communications [FIGS. 22A-22B; ¶0398-0400, (the wireless device) initiates a candidate beam (i.e., second beam) identification procedure on the second cell prior to (i.e., without) receiving a downlink assignment or uplink grant (i.e., a response) which is a response to a BFRQ associated with the beam failure event since the BFRQ is transmitted as a result of the beam failure event; note that the candidate identification procedure is performed without receiving downlink assignment or uplink grant (i.e., response)]; 
transmitting, to a primary cell associated with the secondary cell, a message including an indication of the beam failure event associated with the secondary cell [FIGS. 2A-22B; ¶0399, (the wireless device) sends BFRQ resource on the first cell/primary cell; note that the first cell is associated with the second cell and the BFRQ includes an indication of the beam failure on the second cell] and including information about the second beam [FIGS. 2A-22B; ¶0398-0399, the BFRQ resource from the wireless device and the BFRQ resource is associated with a first RS corresponding to a candidate beam/second beam (i.e., second beam information) (see, ¶0398)]; 
receiving a communication from a cell [FIGS. 22A-22B; ¶0399-0400, (the wireless device) receives the downlink assignment or uplink grant/BFRQ response (i.e., communication) from a cell; note that every wireless device receives a signal from at least one cell].
 Although Cirik teaches, “transmitting, to a primary cell associated with the secondary cell, a message including an indication of the beam failure event associated with the secondary cell; receiving a communication from a cell” as set forth above, Cirik does not explicitly teach (see, emphasis), transmitting a medium access control (MAC) control element (CE) including an indication of the beam failure event and including information about the second beam; receiving, based on transmitting the MAC CE, a communication from a secondary cell using the selected second beam.
However, Shi teaches, transmitting a medium access control (MAC) control element (CE) including an indication of the beam failure event and including information about the second beam [FIG. 5; ¶0019 and 0064-0067, (the communication device 502) transmits BFRR MAC CE including beam failure recovery information (i.e., an indication of the beam failure event); note that the candidate beam is reported in the BFRR MAC CE (i.e., including information about the second beam)]; receiving, based on transmitting the MAC CE, a communication from a cell using a selected second beam [FIG. 5; ¶0019 and 0064-0067, (the communication device 502) receives, based on the transmitting the BFRR MAC CE, a response from the BS 504 (i.e., communication); further see, ¶0064, “the communication device 502 considers the beam failure recovery procedure successfully completed. The communication device 502 monitors the PDCCH on the corresponding BS Tx beam(s) according to the candidate beam(s) (i.e., selected second beam) that reported in the BFRR MAC CE” (note that the communication of the response is performed using the candidate beam(s) (i.e., selected second beam) that reported in the BFRR MAC CE)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method taught by Cirik by including the above-mentioned features, as taught by Shi in order to successfully complete a beam recovery procedure between a base station and a wireless terminal [¶0064-0067 of Shi].
Although Cirik in view of Shi teaches, “receiving, based on transmitting the MAC CE, a communication from a cell using a selected second beam”, Cirik in view of Shi does not explicitly teach (see, emphasis), receiving a communication from a secondary cell.
However, Deogun teaches, receiving a communication from a secondary cell [FIG. 16; ¶0281 and 0386-0387, transmitting, to a PCell/primary cell, beam recovery request and receiving, from a SCell/secondary cell, beam recovery response]. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method taught by Cirik in view of Shi by including the above-mentioned features, as taught by Deogun because it would provide the enhanced flexibility in selecting a cell (between a primary cell and a secondary cell) from which a beam recovery response is received [FIGS. 15-16; ¶00254, 0300 and 0386 of Deogun].

Regarding claim 4, Cirik in view of Shi and Deogun teaches, all the limitations of claim 1 as set forth above, and Cirik further teaches, the information about the second beam comprises reference signal information which corresponds to the second beam [FIGS. 22A-22B and 23; ¶0398-0400, the BFRQ resource transmitted from the wireless device is associated with a first RS corresponding to a candidate beam (i.e., second beam information), thus which implies that the second beam information comprises information of the first RS (i.e., reference signal information) which corresponds to the candidate beam].

Regarding claim 5, Cirik in view of Shi and Deogun teaches, all the limitations of claim 4 as set forth above, and Cirik further teaches, the reference signal information includes a channel state information reference signal (CSI-RS) identifier [¶0355, information of CSI-RS includes CSI-RS resource index (CRI)].  

Regarding claim 6, Cirik in view of Shi and Deogun teaches, all the limitations of claim 1 and particularly “transmitting, to a primary cell associated with the secondary cell, a message including an indication of the beam failure event associated with the secondary cell” as set forth above, and Cirik further teaches, transmitting, to the primary cell, a beam failure recovery request for the secondary cell [FIGS. 22A-22B; ¶0399, (the wireless device) sends, on the first cell 2205, BFRQ resource (i.e., beam failure recovery request) for the second cell], and Shi further teaches, wherein the beam failure recovery request comprises the MAC CE [FIG. 5; ¶0019 and 0064-0067, (the communication device 502) transmits beam failure recovery request (BFRR) MAC CE including beam failure recovery information; note that the BFRR itself is transmitted as a form of the MAC CE which is considered as that BFRR includes the MAC CE].  

Regarding claim 7, Cirik in view of Shi and Deogun teaches, all the limitations of claim 1, and Cirik further teaches: 
determining the second beam responsive to determining the beam failure event [FIGS. 22A-22B and 23; ¶0398, (the wireless device) selects the candidate beam in response to detecting the beam failure]; and
switching beam parameter settings to the second beam in response to selecting the second beam [FIGS. 22A-22B and 23; ¶0398-0399, (the wireless device sends the BFFQ resource in response to identifying the first RS (which corresponds to the candidate beam/second beam); note that the BFRQ resource includes time and frequency resource corresponding to the identified first RS corresponding to the candidate beam which implies changing the time and frequency resource to the candidate beam)].  

Regarding claim 8, Cirik in view of Shi and Deogun teaches, all the limitations of claim 1 as set forth above, and Cirik further teaches, the beam failure event occurrs in the secondary cell [FIGS. 22A-22B; ¶0397, (the wireless device 2201) detects a beam failure on the second cell 2203; note that the beam failure event occurs in the second cell]; and the communication is received from the secondary cell [¶0399, (the wireless device) identifies first RS of the second cell].

Regarding claim 9, Cirik in view of Shi and Deogun teaches, all the limitations of claim 1 and particularly, "the communication ... to or from the secondary cell using the selected second beam" as set forth above, and Cirik further teaches, wherein the communication is a control channel transmission [FIGS. 22A-22B; ¶0399-0400, the downlink assignment or uplink grant/BFRQ response (i.e., communication) is transmitted on the first PDCCH/control channel transmission], and Shi further teaches, wherein the second beam is used for the control channel transmissions [FIG. 5; ¶0019 and 0064-0067, (the communication device 502) receives, based on the transmitting the BFRR MAC CE, a response from the BS 504 (i.e., communication); further see, ¶0064, “the communication device 502 considers the beam failure recovery procedure successfully completed. The communication device 502 monitors the PDCCH on the corresponding BS Tx beam(s) according to the candidate beam(s) (i.e., selected second beam) that reported in the BFRR MAC CE” (note that the candidate beam(s) (i.e., second beam) is used for the communication on PDCCH/control channel transmission].

Regarding claim 10, Cirik in view of Shi and Deogun teaches, all the limitations of claim 1 and particularly, "the communication ... to or from the secondary cell using the selected second beam" as set forth above, and Shi further teaches, wherein the second beam is used for Physical Downlink Control Channel (PDDCH) transmissions [FIG. 5; ¶0019 and 0064-0067, (the communication device 502) receives, based on the transmitting the BFRR MAC CE, a response from the BS 504 (i.e., communication); further see, ¶0064, “the communication device 502 considers the beam failure recovery procedure successfully completed. The communication device 502 monitors the PDCCH on the corresponding BS Tx beam(s) according to the candidate beam(s) (i.e., selected second beam) that reported in the BFRR MAC CE” (note that the candidate beam(s) (i.e., second beam) is used for the communication on PDCCH/control channel transmission].

Regarding claim 11, Cirik teaches, an apparatus, configured for wireless communication [FIGS. 22A-22B and 35; ¶0395-0400, wireless device configured for wireless communication], the apparatus [FIGS. 22A-22B and 35; ¶0395-0400, the wireless device] comprising: 
at least one processor [FIG. 35, one or more processors 3501; note that every wireless device has a processor]; and 
a memory coupled to the processor [FIG. 35, storage medium such as random access memory (RAM) storing instructions executed by the processors; note that every wireless device has a memory]. 
Thus, claim 11 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 12, Cirik in view of Shi and Deogun teaches, all the limitations of claim 11 and particularly, "the processor" as set forth above, and Cirik further teaches, wherein the processor is further configured: to determine second beam information of the second beam [FIGS. 22A-22B; ¶0398-0400, (the wireless device) initiates a candidate beam (i.e., second beam information of the second beam) identification procedure on the second cell], and wherein the second beam information includes beamforming information associated with the second beam [FIGS. 22A-22B; ¶0398-0400, (the wireless device) initiates a candidate beam (i.e., second beam information of the second beam) identification procedure on the second cell; note that the beam failure recovery is considered as a sort of beamforming procedure to form a new beam to be used for a link between the UE and the base station].

Regarding claim 15, Cirik in view of Shi and Deogun teaches, all the limitations of claim 11, and Cirik further teaches, transmit a beam failure recovery request to a primary cell [FIGS. 22A-22B; ¶0399, (the wireless device) sends BFRQ resource (i.e., beam failure recovery request) on the first cell].

Regarding claim 16, Cirik in view of Shi and Deogun teaches, all the limitations of claim 11, and Deogun urther teaches, wherein the beam failure recovery request is transmitted to the secondary cell [FIG. 17; ¶0302, beam recovery request is transmitted on SCell].

Regarding claim 18, Cirik in view of Shi and Deogun teaches, all the limitations of claim 15 as set forth above, and Cirik further teaches, wherein the beam failure recovery request is transmitted to a primary base station using a first wireless protocol [FIGS. 11A-11B, 22A-22B; ¶0280 and 0399, (the wireless device) sends BFRQ resource (i.e., beam failure recovery request) on the first cell; further see, ¶0280, master node/base station, MN 1130 using a first wireless protocol (see, protocol stacks of FIG. 11B: MN MAC 1128, MN RLC 1124, NR PDCP 1121, SDAP 1120, etc.)] ... a secondary base station using a second wireless protocol different from the first wireless protocol [FIGS. 11A-11B, 22A-22B; ¶0280 and 0399, secondary node/base station, SN 1150 using a second wireless protocol (see, protocol stacks of FIG. 11B: SN MAC 1148, SN RLC 1144, NR PDCP 1141, SDAP 1140, etc.) different from the first wireless].

Regarding claim 32, Cirik in view of Shi and Deogun teaches, all the limitations of claim 1 and particularly “beam failure event associated with ... a secondary cell” and “transmitting a medium access control (MAC) control element (CE) including an indication of the beam failure event” as set forth above, and Shi further teaches, the MAC CE further teaches, the MAC CE further includes identification of a cell [¶0090, the BFRR MAC CE includes an identity of a cell (e.g., Scellindex ID)], and wherein the identification information comprises a secondary cell identifier (ID) index [¶0090, the BFRR MAC CE includes an identity of a cell (e.g., Scellindex ID)].
	
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of Deogun et al (US Publication No. 2020/0404638) and further in view of Kim et al (US Publication No. 2018/0227023).

Regarding claim 13, although Cirik in view of Shi and Deogun teaches, all the limitations of claim 12 and particularly, "the beamforming information” as set forth above, Cirik in view of Shi and Deogun does not explicitly teach (see, emphasis), wherein the beamforming information ...  includes information on a main direction of signal propagation.
	However, Kim teaches, beamforming information ...  includes information on a main direction of signal propagation [¶0081 and 0095, beam information includes index information indicating a precoding matrix corresponding to preferred beam direction of the codebook].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of Shi and Deogun with the above-mentioned teachings of Kim since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 14, although Cirik in view of Shi and Deogun teaches, all the limitations of claim 12 and particularly, "the beamforming information” as set forth above, Cirik in view of Shi and Deogun does not explicitly teach (see, emphasis), wherein the beamforming information identifies a particular beam in a codebook that includes a plurality of beams .  
	However, Kim teaches, beamforming information identifies a particular beam in a codebook that includes a plurality of beams [¶0081 and 0095, beam information includes index information indicating a precoding matrix corresponding to preferred beam direction of the codebook information; note that the preferred beam information is determined among beams #0 to #3 (i.e., plurality of beams)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of Shi and Deogun with the above-mentioned teachings of Kim since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of Deogun et al (US Publication No. 2020/0404638) and further in view of Kim’456 et al (US Publication No. 2021/0006456).

Regarding claim 17, although Cirik in view of Shi and Deogun teaches, all the limitations of claim 11 as set forth above, and Cirik further teaches, the apparatus is configured to operate in a dual connectivity mode with a primary base station and a secondary base station [FIGS. 22A-22B and 23; ¶0301 and 398-0400, the wireless device is configured to operate in dual connectivity: one for MCG/first cell 2205 and one for a SCG/second cell 2203], Cirik in view of Shi and Deogun does not explicitly teach (see, emphasis), after performing the above-mentioned steps for the first beam, repeating steps corresponding to the above-mentioned steps for a second beam. 
However, Kim’456 teaches, after performing steps for a first beam, repeating corresponding steps for a second beam [FIG. 10; ¶0132-0134, after (terminal) transmitting a beam failure recovery request signal; receiving a beam failure recovery response using a beam #1/first beam, repeating the corresponding same steps using a beam #2/second beam different from the beam #1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon system taught by Cirik in view of Shi and Deogun by including the above-mentioned features, as taught by Kim’456 because it would provide the system with the enhanced capability of enabling for beam failure recovery processing for multiple beams [¶0133 of Kim’456].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of Deogun et al (US Publication No. 2020/0404638) and further in view of Matsumura et al (US Publication No. 2022/0006690).

Regarding claim 19, Although Cirik in view of Shi and Deogun teaches, all the limitations of claim 15 as set forth above, and Cirik further teaches, wherein the beam failure recovery request is transmitted to a primary base station [FIGS. 22A-22B; ¶0399, (the wireless device) sends BFRQ resource (i.e., beam failure recovery request) on the first cell], Cirik in view of Shi and Deogun does not explicitly teach (see, emphasis), ... a primary base station using a first frequency range ... a secondary base station using a second frequency range different from the first frequency range, and wherein the second frequency range includes a millimeter wave frequency range.
However, Matsumura further teaches, a primary base station using a first frequency range [FIG. 2; ¶0063-0065, a cell utilizing a frequency range 1 (FR1)] ... a secondary base station using a second frequency range different from the first frequency range [FIG. 2; ¶0063-0066, a cell utilizing a frequency range 2 (FR2)], wherein the second frequency range includes a millimeter wave frequency [FIG. 2; ¶0064, the FR2/second frequency range includes a frequency range higher than 24 GHz (i.e., millimeter wave)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik Shi and Deogun with the above-mentioned teachings of Matsumura since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of Deogun et al (US Publication No. 2020/0404638) and further in view of “Discussion on multi-beam enhancements” 3GPP TSG-RAN WG1 #98 Praque, CZ, August 26th  – 30th, 2019 (R1-1908654) (hereafter, “3GPP1”).
Note: 3GPP1 was cited by the applicant in the IDS received on 03/26/2021. 

Regarding claim 20, although Cirik in view of Shi and Deogun teaches, all the limitations of claim 11 and particularly, "the beam failure recovery request" as set forth above, and Shi further teaches, wherein the beam failure recovery request includes a medium access control (MAC) control element (CE) [¶0109, transmitting the BFRQ in an MAC CE including beam failure recovery request (BFRQ)], and wherein the beam failure recovery request is transmitted via a Physical Uplink Shared Channel (PUSCH) [¶0111, the MAC CE transmitting the BFRQ is transmitted via PUSCH], Cirik in view of Shi and Deogun does not explicitly teach (see, emphasis), the beam failure recovery request ... transmitted with at least one other MAC.
However, the feature, uplink control signal is transmitted with at least one other MAC CE is well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
	In particular, 3GPP1 teaches, uplink control signal is transmitted with at least one other MAC CE [FIG. 7; section 4; alt. 2.3; pages 11-12, PUSCH (in association with beam failure recovery procedure) is transmitted with MAC-CE is transmitted over multiple slots (i.e., at least one other MAC CE; note that there are at least two MAC CEs including at least one other MAC CE)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP1 in the system of Cirik in view of Shi and Deogun, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Claims 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035).

Regarding claim 21, although Cirik teaches, a method of wireless communication [FIGS. 22A-22B; ¶0395-0400, a method of wireless communication] comprising:
receiving, from a user equipment (UE), a message including an indication for a beam
failure event associated with a first beam and a secondary cell that serves the UE [FIGS. 22A
22B; ¶0399, (first cell/base station 2505), from wireless device 2201, receive BFRQ
resource (i.e., message) for beam failure detection associated with second cell 2203; note that there should be at least a beam (i.e., first beam) for being determined as a failure] and including information about the second beam [FIGS. 2A-22B; ¶0398-0399, the BFRQ resource from the wireless device and the BFRQ resource is associated with a first RS corresponding to a candidate beam/second beam (i.e., second beam information) (see, ¶0398)], the second beam information indicating changed beam communication parameters for the UE in the secondary cell [FIGS. 22A-22B and 23; ¶0398, note that the first RS corresponding to a candidate beam/second beam (i.e., second beam information) indicates information of changed reference signal (to the first RS) (corresponding to the candidate beam) for the wireless device in the second cell; note that the base station receiving of the BFRQ is considered as the base station identifying a failure of a beam which has been used, thus which implies a change at least in the beam to be used (i.e., changed beam communication parameter)]; and
transmitting a beam failure recovery response [FIGS. 22A-22B and 23; ¶0399-0400,
(the first cell/base station 2205) transmits BFRQ response] based on receiving second
beam information [FIGS. 22A-22B and 23; ¶0399-0400, note that the BFRQ response is
transmitted in response to/based on receiving the BFRQ resource from the wireless device and the BFRQ resource is associated with a first RS corresponding to a candidate
beam/second beam (i.e., second beam information) (see, ¶0398)], Cirik does not explicitly teach (see, emphasis), receiving, from a user equipment (UE), a medium access control (MAC) control element (CE) including an indication for a beam failure event.
However, Shi teaches, receiving, from a user equipment (UE), a medium access control (MAC) control element (CE) including an indication for a beam failure event [FIG. 5; ¶0019 and 0064-0067, (the communication device 502) transmits BFRR MAC CE including beam failure recovery information (i.e., an indication of the beam failure event); note that the candidate beam is reported in the BFRR MAC CE (i.e., including information about the second beam)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method taught by Cirik by including the above-mentioned features, as taught by Shi in order to successfully complete a beam recovery procedure between a base station and a wireless terminal [¶0064-0067 of Shi].

Regarding claim 25, Cirik in view of Shi teaches, all the limitations of claim 21 and particularly, "the beam failure recovery request" and “the second beam information” as set forth above, Cirik further teaches, receiving a beam failure recovery request for the secondary cell [FIGS. 22A-22B; ¶0399, (the wireless device) sends BFRQ resource (i.e., beam failure recovery request) for the second cell] and Shi further teaches, wherein the beam failure recovery request comprises a medium access control (MAC) control element (CE) [FIG. 5; ¶0019 and 0064-0067, (the communication device 502) transmits beam failure recovery request (BFRR) MAC CE including beam failure recovery information; note that the BFRR itself is transmitted as a form of the MAC CE which is considered as that BFRR includes the MAC CE and the BFRR MAC CE includes beam failure recovery information].

Regarding claim 26, Cirik teaches, an apparatus configured for wireless communication [FIGS. 22A-22B and 35; ¶0395-0400, base station configured for wireless communication], the apparatus [FIGS. 22A-22B and 35; ,J0395-0400, the base station] comprising:
at least one processor [FIG. 35, one or more processors; note that every base station has a processor]; and
a memory coupled to the processor [FIG. 35, storage medium such as random access memory (RAM) storing instructions executed by the processors; note that every
base station has a memory].
Thus, claim 26 is rejected at least based on a similar rational applied to claim 21.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of “On Beam Failure Recovery for SCell” 3GPP TSG-RAN WG1 #97 Reno, USA, 13th –17th May, 2019 (R1-1907466) (hereafter, “3GPP1”) and further in view of Liu et al (US Publication No. 2021/0289372).

Regarding claim 23, although Cirik in view of Shi teaches, all the limitations of claim 21 as set forth above, and Cirik further, receiving a beam failure recovery request for the secondary cell [FIGS. 2A-22B; ¶0399, (the wireless device) sends BFRQ resource (i.e., beam failure recovery request for secondary cell)], Cirik in view of Shi does not explicitly teach (see, emphasis), prior to transmitting the beam failure recovery response: ... the beam failure recovery request separate from the MAC CE; and transmitting, based on the beam failure recovery request, an uplink instance for a transmission from the UE for the second beam information. 
However, the feature, prior to transmitting the beam failure recovery response: transmitting, based on the beam failure recovery request, an uplink instance for a transmission from the UE for the second beam information; and  receiving a medium access control (MAC) control element (CE) from the UE including the second beam information of the secondary cell is well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.
In particular, 3GPP1 teaches, prior to transmitting the beam failure recovery response [FIG. 7; section 4; alt. 2.3; pages 11-12, prior to TRP/base station transmitting PDDCH on Scell BFR-CORESET (step 3)]: 
transmitting, based on the beam failure recovery request, an uplink instance for a transmission from the UE for the second beam information [FIG. 7; section 4; alt. 2.3; pages 11-12, TRP/base station configures UL grant for Scell and transmits PUSCH grant for SCell (Pcell DCI) to UE based on receiving BFRQ (step 1)]; and 
receiving a medium access control (MAC) control element (CE) from the UE including the second beam information [FIG. 7; section 4; alt. 2.3; pages 11-12, the TRP/base station receives MAC CE from the UE and the new beam information (NBI) is transmitted over the MAC-CE (step 2: NBI over MAC-CE) (i.e., MAC CE ... including the second beam information) the MAC CE include NBI].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP1 in the system of Cirik in view of Shi, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.
Further, although Cirik in view of Shi teaches, “transmitting a medium access control (MAC) control element (CE) including information about the second beam” as set forth above, Cirik in view Shi and 3GPP1 does not explicitly teach (see, emphasis), a beam failure recovery request separate from a message including information about the second beam. 
However, Liu teaches, a beam failure recovery request separate from a message including information about the second beam [FIG. 6; ¶0078-0080, (UE) sends PUSCH message including an index of the candidate beam after sending BFRQ on SR resource; note that the message including the index of the candidate beam/second beam is separate from the BFRQ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Cirik in view of Shi and 3GPP1 by including the above-mentioned features as taught by Liu because it would provide the system with the enhanced flexibility in selecting sequential order whether sending the PUSCH message when sending the BFRQ to the base station or after sending the BFRQ to the base station [¶0009 of Liu].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of Liu et al (US Publication No. 2021/0289372).

Regarding claim 24, although Cirik in view of Shi teaches, all the limitations of claim 21 and particularly, “secondary cell” and "second beam information" as set forth above, and Cirik further teaches, wherein the second beam information comprises reference signal information which corresponds to a second beam different from the first beam [FIGS. 22A-22B and 23; ¶0398-0400, the BFRQ resource transmitted from the wireless device is associated with a first RS corresponding to a candidate beam (i.e., second beam information), thus which implies that the second beam information comprises information of the first RS (i.e., reference signal information) which corresponds to the candidate beam different from a beam being failed], Shi further teaches, the MAC CE further includes identification information of a cell [¶0090, the MAC CE includes identity of a cell (e.g., Scellindex ID), Cirik in view of Shi does not explicitly teach (see, emphasis), identification information is  separate from the reference signal information.
	However, Liu teaches, identification information is separate from the reference signal information [FIG. 6; ¶0078-0080, (UE) sends PUSCH message including an index of the candidate beam after sending BFRQ including index of candidate beam (i.e., reference signal information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Cirik in view of Shi by including the above-mentioned features as taught by Liu because it would provide the system with the enhanced flexibility in selecting sequential order whether sending the PUSCH message when sending the BFRQ to the base station or after sending the BFRQ to the base station [¶0009 of Liu].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of Kyung et al (US Publication No. 2020/0314722).
Note: Kyung claims priority of US Prov. App. No. 62/824,458 (hereafter “Kyung’458) filed 03/27/2019, thus Kyung is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 08/26/2019.

Regarding claim 27, although Cirik in view of Shi teaches, all the limitations of claim 26 and particularly, "the beam failure recovery response" as set forth above, and the beam failure recovery response is a control message [¶0400, since the BFRQ response is a control message transmitted on the first PDCCH], Cirik in view of Shi does not explicitly teach (see, emphasis), the beam failure recovery response including an activation command for the second beam.
	However, Kyung teaches, a beam failure recovery response including an activation command for a second beam [¶0136, NFRR is sent ... using a new beam configuration or activation] (see also, Kyung’458; page 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of Shi with the above-mentioned teachings of Kyung since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of Lee et al (US Publication No. 2014/0003387).

Regarding claim 28, although Cirik in view of Shi teaches, all the limitations of claim 26, and Cirik further teaches, wherein the beam failure recovery response is an uplink grant scheduling a new transmission [FIGS. 22A-22B; ¶0399-0400, the response to the BFRQ is an uplink grant; note that the uplink grant is to be used for scheduling a new transmission], Cirik in view of Shi does not explicitly teach (see, emphasis), an uplink grant scheduling a new transmission for the same Hybrid automatic repeat request (HARQ) process ID as a medium access control (MAC) control element (CE) which included the second beam information.
	However, Shi teaches, a medium access control (MAC) control element (CE) which included the second beam information [FIG. 5; ¶0019 and 0064-0067, (the communication device 502) transmits BFRR MAC CE including beam failure recovery information (i.e., an indication of the beam failure event); note that the candidate beam is reported in the BFRR MAC CE (i.e., including information about the second beam)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik with the above-mentioned teachings of Shi since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 
 	Although Cirik in view of Shi teaches, “an uplink grant scheduling a new transmission ...a medium access control (MAC) control element (CE) which included the second beam information”, Cirik in view of Shi does not explicitly teach (see, emphasis), an uplink grant scheduling a new transmission for the same Hybrid automatic repeat request (HARQ) process ID as an uplink signal.
	However, Lee teaches, an uplink grant scheduling a transmission for the same Hybrid automatic repeat request (HARQ) process ID as an uplink signal [¶0162, uplink grant and uplink grant enabling message scheduling a transmission for the same HARQ ID as the initial uplink transmission].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of Shi with the above-mentioned teachings of Lee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of Zhou et al (US Publication No. 2019/0306801).

Regarding claim 29, although Cirik in view of Shi teaches, all the limitations of claim 26 and particularly, “beam failure recovery for the secondary cell” as set forth above, and Cirik further teaches, wherein the beam failure recovery response is transmitted in a control resource set (CORESET) search space [FIGS. 22A-22B and 23; ¶0398-0400, the downlink assignment or uplink grant is transmitted on the first PDCCH in one or more coresets], Cirik in view of Shi does not explicitly teach (see, emphasis), the coreset search space being dedicated to beam failure recovery.  
	However, Zhou teaches, coreset search space being dedicated to beam failure recovery [¶0176, base station sedns a PDCCH in a dedicated CORESET for beam failure recovery].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of Shi with the above-mentioned teachings of Zhou since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of You et al (US Publication No. 2020/0322031).

Regarding claim 30, although Cirik in view of Shi teaches, all the limitations of claim 26 and particularly, "beam failure recovery response" and “the secondary cell for beam failure recovery” as set forth above, Cirik in view of Shi does not explicitly teach (see, emphasis), scrambling the beam failure recovery response based on a Radio Network Temporary Identifier (RNTI) dedicated to the a cell.  
	However, You teaches, scrambling a control signal based on a Radio Network Temporary Identifier (RNTI) dedicated to the a cell [¶0252, terminal receives PDCCH scrambled by using C-RNTI from network device through a dedicated CORESET of first cell].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Cirik in view of Shi with the above-mentioned teachings of You since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US Publication No. 2019/0253941) in view of Shi et al (US Publication No. 2020/0322035) and further in view of Deogun et al (US Publication No. 2020/0404638) and further in view of Liu et al (US Publication No. 2021/0289372).

Regarding claim 31, although Cirik in view of Shi and Deogun teaches, all the limitations of claim 1 and particularly “transmitting a medium access control (MAC) control element (CE) including information about the second beam” as set forth above” as set forth above, and Cirik further teaches, transmitting, to the primary cell, a beam failure recovery request for the secondary cell [FIGS. 22A-22B; ¶0399, (the wireless device) sends, on the first cell 2205, BFRQ resource (i.e., beam failure recovery request) for the second cell], Cirik in view of Shi and Deogun does not explicitly teach (see, emphasis), a beam failure recovery request separate from a message including information about the second beam. 
However, Liu teaches, a beam failure recovery request separate from a message including information about the second beam [FIG. 6; ¶0078-0080, (UE) sends PUSCH message including an index of the candidate beam after sending BFRQ on SR resource; note that the message including the index of the candidate beam/second beam is separate from the BFRQ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Cirik in view of Shi and 3GPP1 by including the above-mentioned features as taught by Liu because it would provide the system with the enhanced flexibility in selecting sequential order whether sending the PUSCH message when sending the BFRQ to the base station or after sending the BFRQ to the base station [¶0009 of Liu].

Allowable Subject Matter
Claim 3 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469